UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q TQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED March 31, 2011 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO Commission File number 0-2500111 21st Century Holding Company (Exact name of registrant as specified in its Charter) Florida 65-0248866 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No) 3661 West Oakland Park Boulevard, Suite 300, Lauderdale Lakes, Florida 33311 (Address of principal executive offices) (Zip Code) 954-581-9993 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes T No £ Indicate by check mark whether the registrant has electronically submitted and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files). Yes £No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definition of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer £Accelerated filer £Non-accelerated filer £Smaller reporting company T Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes £No T Common Stock, $.01 par value –7,946,384 outstanding as of May 16, 2011 Index 21ST CENTURY HOLDING COMPANY INDEX PART I: FINANCIAL INFORMATION PAGE ITEM 1 Financial Statements 3 ITEM 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 34 ITEM 3 Quantitative and Qualitative Disclosures about Market Risk 53 ITEM 4 Controls and Procedures 55 PART II: OTHER INFORMATION ITEM 1 Legal Proceedings 56 ITEM 1A Risk Factors 56 ITEM 2 Unregistered Sales of Equity Securities and Use of Proceeds 56 ITEM 3 Defaults upon Senior Securities 56 ITEM 4 (Removed and Reserved) 56 ITEM 5 Other Information 56 ITEM 6 Exhibits 57 SIGNATURES 58 2 Index PART I: FINANCIAL INFORMATION Item 1 Financial Statements 21st CENTURY HOLDING COMPANY CONSOLIDATED BALANCE SHEETS (UNAUDITED) Period Ending March 31, 2011 December 31, 2010 ASSETS (Dollars in Thousands) Investments Debt maturities, available for sale, at fair value $ $ Debt maturities, held to maturity, at amortized cost Equity securities, available for sale, at fair value Total investments Cash and short term investments Prepaid reinsurance premiums Premiums receivable, net of allowance for credit losses of $103 and $68, respectively Reinsurance recoverable, net Deferred policy acquisition costs Deferred income taxes, net Income taxes receivable Property, plant and equipment, net Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Unpaid losses and LAE $ $ Unearned premiums Premiums deposits and customer credit balances Bank overdraft Deferred gain from sale of property Accounts payable and accrued expenses Total liabilities Shareholders' equity: Common stock, $0.01 par value. Authorized 25,000,000 shares; issued and outstanding 7,946,384 and 7,946,384, respectively. 79 79 Preferred stock, $0.01 par value. Authorized 1,000,000 shares; none issued or outstanding - - Additional paid-in capital Accumulated other comprehensive income Retained earnings Total shareholders' equity Total liabilities and shareholders' equity $ $ SEE ACCOMPANYING NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 3 Index 21ST CENTURY HOLDING COMPANY CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended March 31, (Dollars in Thousands except EPS and share and dividend data) Revenue: Gross premiums written $ $ Gross premiums ceded ) ) Net premiums written Decrease in prepaid reinsurance premiums ) ) Increase in unearned premiums ) ) Net change in prepaid reinsurance premiums and unearned premiums ) ) Net premiums earned Commission income Finance revenue 72 Managing general agent fees Net investment income Net realized investment(losses) gains ) Regulatory assessments recovered Other income Total revenue Expenses: Losses and LAE Operating and underwriting expenses Salaries and wages Policy acquisition costs - amortization Total expenses Loss before provision for income tax benefit ) ) Provision for income tax benefit ) ) Net loss $ ) $ ) Net lossper share - basic $ ) $ ) Netloss per share - diluted $ ) $ ) Weighted average number of common shares outstanding - basic Weighted average number of common shares outstanding - diluted Dividends paid per share $ - $ SEE ACCOMPANYING NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 4 Index 21ST CENTURY HOLDING COMPANY CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Three Months Ended March 31, (Dollars in Thousands) Cash flow from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Amortization of investment premium discount, net Depreciation and amortization of property plant and equipment, net 52 51 Net realized investment losses (gains) ) Provision (recovery) for credit losses, net 9 (5 ) Recovery for uncollectible premiums receivable ) ) Non-cash compensation 49 79 Changes in operating assets and liabilities: Premiums receivable ) Prepaid reinsurance premiums Reinsurance recoverable, net Income taxes recoverable - ) Deferred income tax expense, net of other comprehensive income ) (9
